Citation Nr: 1227064	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-12 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee instability.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1985 to July 1991 and from January 1997 to October 1997.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina, which granted entitlement to service connection for degenerative arthritis of the right knee.  While the September 2008 rating decision was on appeal, the RO granted the Veteran service connection for right knee instability in an August 2010 rating decision.

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the right knee rating question currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issue on appeal as a claim for higher initial evaluation of an original award.  (The right knee instability rating is part and parcel of the initial rating for the Veteran's right knee disability).  Analysis of this issue therefore requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.

This matter was previously before the Board in September 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  In the September 2011 Board decision, the Board adjudicated the Veteran's claim of entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis.  The Board's decision included consideration of the Veteran's right knee range of motion.  Thus, there remains no active appeal on the Veteran's right knee disability, other than right knee instability.

In May 2011, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to increased ratings for the Veteran's other service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). (See correspondence received by the Board in June 2012.)  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-connected right knee instability has been manifested by complaints of giving way three to four times a month; objectively, the Veteran's knee was stable on clinical varus and valgus testing and presented a positive McMurray's test result.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

The Veteran is challenging the initial rating assignment for his service-connected instability of the right knee disability.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's STRs, VA medical records, and the statements of the Veteran and his spouse in support of his claim.  The Board has reviewed the medical records and statements of the Veteran and concludes that there is no identification of additional evidence which VA has a duty to obtain. 

A VA general examination relevant to the issue on appeal was obtained in July 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it is predicated on a physical examination of the Veteran, and an interview with the Veteran regarding his symptoms and complaints.  The report provides findings relevant to the criteria for rating the right knee disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2011), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the right knee issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection has been established for instability of the right knee, evaluated as 10 percent disabling, effective from July 2010.  DC 5257 provides a 10 percent evaluation for slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assigned when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is assigned when there is severe recurrent subluxation or lateral instability.  The words "slight", "moderate", and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2011).

The Veteran testified that his right knee gives out three or four times a month.  He further testified that it is "like a rock motion, rocking motion in the knee, and sometimes when it kind of like feel like it's rocking - giving inward."  (See Board hearing transcript pages 10, 30, and 31.)

Lay reports of the sensation of the Veteran's knee giving way or instability are subjective in nature.  Joint instability can be objectively diagnosed upon clinical examination.  

In July 2009, the Veteran had arthroscopy surgery on his right knee.  A post-surgery September 2009 VA ortho-outpatient record reflects that the Veteran's knee was stable on varus and valgus testing. 

A December 2009 VA-contract examination report reflects that, upon examination, there were no signs of right knee instability or subluxation.   

A July 2010 VA examination report reflects that, upon clinical examination, there was no right knee instability, but there was a positive McMurray's test.  

The Board finds that the evidence does not show that moderate or severe instability of the right knee is present, as objective testing for instability was repeatedly negative in the 2009 and 2010 examinations.  The most significant finding in the records is his positive McMurray sign in July 2010; however, the examiner still made a finding of no instability.

While the Veteran has complained of the use of a knee brace, and of his knee giving out, he has indicated that his knee gives out only three to four times a month, or on average, once a week or less.  The Board finds that a rating in excess of 10 percent is not warranted.  The fact that instability was not found by objective evidence on varus and valgus testing, that the examiners found a stable knee, and the Veteran's statements as to frequency of giving out, indicate that the disability is no more than mild.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee instability disability is not adequate.  The established rating criteria reasonably describe the Veteran's disability level and symptomatology.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun, supra.  

ORDER

Entitlement to an initial evaluation in excess of 10 percent for right knee instability is denied.

REMAND

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The claims file includes a statement by the Veteran received by VA in July 2012.  The Veteran stated that he was submitting the document in support of his claim for posttraumatic stress disorder (PTSD).  In the statement, the Veteran stated that he was currently out of work.  He referenced his blood pressure, swollen and painful knees, his fractured neck, and low back and left shoulder pain.  He also submitted statements from a doctor that his stress at work exceeded his ability to cope.  The Board finds that the issue of TDIU has been raised based on all the Veteran's service connected disabilities.  The issue of TDIU based on the disability at issue, right knee instability, is inextricably intertwined with the issue of TDIU based on all service-connected disabilities; thus, a remand for RO action is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2011), and applicable legal precedent.  

2.  Thereafter, schedule the Veteran for a general medical examination to determine whether his service-connected disabilities, considered in combination, (and only his service-connected disabilities) render the Veteran unemployable.  The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities are so severe that it is impossible for the him to sustain substantially gainful employment.  
The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  

The clinician should review the claims folder, and this fact should be noted in the accompanying medical report.

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2011).  

3.  Following completion of the above, adjudicate the issue of entitlement to TDIU.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


